Citation Nr: 0313728	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1990 to August 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  That decision denied entitlement to an 
annual clothing allowance.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's clothing allowance claim has been obtained.

2.  There is no evidence that, due to a service-connected 
disorder, the veteran wears a prosthesis or an orthopedic 
appliance that tends to wear out clothing.

3.  There is no evidence that, due to a service-connected 
disorder, the veteran uses a medication that causes 
irreparable damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 1991 & Supp 2002); 38 
C.F.R. § 3.810 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The RO 
supplied the veteran with the applicable regulation in the 
SOC.  The basic elements for establishing entitlement to a 
clothing allowance have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The Board concludes the discussions in the 
decision, the statement of the case (SOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the Board dated in March 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the Board advised the veteran that evidence needed to 
substantiate his claim for an annual clothing allowance would 
be evidence tending to show that, because of a service-
connected disability, he wears a prosthetic or orthopedic 
appliance that tends to wear out or tear his clothing, or 
that he uses medication which a physician has prescribed for 
a skin disability that is due to a service-connected 
disability which causes irreparable damage to his outer 
garments.  The letter advised him that the VA would make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
local or state government agencies, and that the VA would 
make as many requests as necessary to obtain records from 
Federal agencies, unless the VA decided that it was futile to 
continue to ask for the records or concluded that the records 
did not exist.  With respect to what the veteran needed to 
do, he was advised that he should tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him.  However, the veteran did not respond to 
that letter.  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran declined a hearing. The RO contacted 
the VAMC for an opinion regarding the issue on appeal.  There 
is no indication that any additional relevant evidence exists 
which has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The provisions of 38 U.S.C.A. § 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's 
outergarments.  See also 38 C.F.R. § 3.810(a).

The veteran has previously established service connection for 
Crohn's disease rated as 100 percent disabling, and 
osteoporosis with L5 compression fracture due to steroid use, 
rated as 10 percent disabling.   

In an application for an annual clothing allowance submitted 
by the veteran in July 2001, he reported that the disability 
requiring the use of an appliance or medication was his 
ileostomy/Crohn's disease.  He also reported that he required 
ostomy supplies and prescription underwear.    

An Eligibility Determination for Clothing Allowance (VA Form 
21-8679) dated in October 2001 shows that a VA Medical Center 
reported that the records for this veteran did not establish 
that, because of a service-connected disability, he wore a 
prosthetic or orthopedic appliance which tended to wear out 
clothing or that, because of a service-connected skin 
condition, he used a medication that caused irreparable 
damage to his outergarments.   The RO subsequently denied the 
veteran's claim.

In his notice of disagreement of November 2001, the veteran 
reported that he had previously been given a clothing 
allowance in the year 2000, and that his condition had not 
changed since then.  He stated that his ileostomy caused his 
clothing to wear out.  He said that the condition required 
him to wear special prescription underpants which cost $28.75 
per pair, and that they did not last long because they got 
full of stains due to leakage from the ostomy waiver and the 
pouch, and that they continually needed to be washed and as a 
result wore out very fast.  He stated that he must purchase 
10 pairs per year.  The veteran also reported that he must 
spend money on supplies such as wafers, pouches, paste, 
adhesive remover, and a skin barrier.

The veteran submitted a letter dated in October 2000 from a 
private physician Donald E. Maier, M.D., which contains the 
following information:

[The veteran] does have a history of inflammatory 
bowel disease and underwent colectomy with 
ileostomy placement.  He does have a chronic ostomy 
and does require supplies for this.  To care for 
his ostomy he requires the following-ostomy 
wafers, pouches, stoma paste, protective barrier 
wipes, adhesive remover wipes, pouch clips, and 
hair remover.  He changes his pouch on average 
about once every three days, occasionally more than 
that.  Due to the placement of his ostomy he does 
require special briefs to prevent the elastic band 
from causing constriction and irritation of this.  
He tells me that he uses 5 pairs about every six 
months.   

After reviewing all of the evidence which is of record, the 
Board finds that in the instant case the record does not 
demonstrate that because of a service-connected disability 
the veteran's clothing tends to wear out or tear as a result 
of the use of a prosthesis or an orthopedic appliance.  The 
Board further finds that the record is also devoid of 
evidence that shows that his outergarments are irreparably 
damaged as a result of using medication that was prescribed 
for treatment of his service-connected disabilities.  
Regarding the ostomy supplies listed by the veteran, the 
Board notes that these items clearly are not considered to be 
clothing and therefore cannot be paid for under the clothing 
allowance program.  The only item of clothing which the 
veteran reported wearing out was his underwear.  However, the 
veteran's contention is contradicted by the VAMC's response 
dated in October 2001.  Although a different VAMC had 
previously authorized such expenses during the year 2000, the 
current claim must be judged based on the most recent 
evidence.  In this case, the most recent evidence is the 
report from the VAMC dated in October 2001 which weighs 
against the claim.  The fact that the veteran's own account 
of his disability requiring frequent underwear purchases was 
recorded in the medical statement from his private doctor is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of expenses.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) (payment of money from the [Federal] Treasury 
"must be authorized by a statute").  Accordingly, the Board 
concludes that the criteria for entitlement to an annual 
clothing allowance are not met. 38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810.


ORDER

Entitlement to an annual clothing allowance is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

